DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 9/6/2019 and reviewed by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4, 6, 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US #9,530,318) in view of Heckman (PGPub #2010/0301080).
Regarding claim 1, Turner teaches a control yoke for operating an aircraft, comprising: and a graphical communication device removably attached to  the control yoke (Column 5, line 61-Column 6, lines 26), the graphical communication device configured to: communicate with the aircraft while the graphical communication device is removed from the control yoke (Column 5, line 61-Column 6, lines 26); and transmit  a command received from an operator to the aircraft to autonomously operate the aircraft according to the command (Column 9, lines 25-58, this teaches that the pilot can enter a hold command into the system and the aircraft will autonomously perform the command).  But, Turner does not teach that the yoke comprises a base, a handle for manual operation of the aircraft, and that the graphical communication device is removably attached to the base of the control yoke.
However, Heckman does teach that the yoke comprises a base (80, and 90 as seen in figure 9), a handle for manual operation of the aircraft (90 as seen in figure 9), and that the graphical communication device is removably attached to the base of the control yoke (80 as seen in figure 10, 100 as seen in figure 11, and Abstract, lines 1-30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the yoke have a base and a handle with the graphical device attached to the base because Turner and Heckman are both systems involving detachable electronic flight bags mounted to a yoke.  The motivation for having the yoke have a base and a handle with the graphical device attached to the base is that it allows the graphical device to be easily accessible to the pilot while they are controlling the plane.
Regarding claim 2, Turner as modified by Heckman teaches the control yoke of claim 1, further comprising a manual instruction input device on the base for changing a parameter at the graphical communication device (Column 5, lines 46-60 of Turner, this teaches that the EFB of Turner has manual instruction input device and the combination of Turner and Heckman teaches that the EFB is located on the base which results in the input buttons being located on the base).
Regarding claim 4, Turner as modified by Heckman teaches the control yoke of claim 2, wherein the instruction input device includes a toggle device (Column 5, lines 46-60 of Turner).
Regarding claim 6, Turner as modified by Heckman teaches the control yoke of claim 1, wherein the graphical communication device prompts the operator to enter the command (Column 7, line 66-Column 8, line 31 of Turner).
Regarding claim 9, Turner teaches an aircraft, comprising: a control yoke (Column 5, line 61-Column 6, lines 26) comprising: a graphical communication device removably attached to the control yoke (Column 5, line 61-Column 6, lines 26), the graphical communication device configured to: communicate with the aircraft while the graphical communication device is removed from the control yoke (Column 5, line 61-Column 6, lines 26); and transmit  a command received from an operator to the aircraft to autonomously operate the aircraft according to the command (Column 9, lines 25-58, this teaches that the pilot can enter a hold command into the system and the aircraft will autonomously perform the command).  But, Turner does not teach that the yoke comprises a base, a handle for manual operation of the aircraft, and that the graphical communication device is removably attached to the base of the control yoke.
However, Heckman does teach that the yoke comprises a base (80, and 90 as seen in figure 9), a handle for manual operation of the aircraft (90 as seen in figure 9), and that the graphical communication device is removably attached to the base of the control yoke (80 as seen in figure 10, 100 as seen in figure 11, and Abstract, lines 1-30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the yoke have a base and a handle with the graphical device attached to the base because Turner and Heckman are both systems involving detachable electronic flight bags mounted to a yoke.  The motivation for having the yoke have a base 
Regarding claim 10, Turner as modified by Heckman teaches the aircraft of claim 9, further comprising a manual instruction input device on the base for changing a parameter at the graphical communication device (Column 5, lines 46-60 of Turner, this teaches that the EFB of Turner has manual instruction input device and the combination of Turner and Heckman teaches that the EFB is located on the base which results in the input buttons being located on the base).
Regarding claim 12, Turner as modified by Heckman teaches the aircraft of claim 10, wherein the instruction input device includes a toggle device (Column 5, lines 46-60 of Turner).
Claims 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US #9,530,318)as modified by Heckman (PGPub #2010/0301080) as applied to claims 2, and 10 above, and further in view of Shapiro et al. (US #9,132,913).
Regarding claim 3, Turner as modified by Heckman teaches the control yoke of claim 2, but does not teach that the instruction input device includes a knob rotatable to change a parameter to a selected value, wherein pushing the knob inputs the selected value at the graphical communication device.  However, Shapiro does teach that the instruction input device includes a knob rotatable to change a parameter to a selected value, wherein pushing the knob inputs the selected value at the graphical communication device (Column 9, line 56-Column 10, line 30)
Regarding claim 11, Turner as modified by Heckman teaches the aircraft of claim 10, but does not teach that the instruction input device includes a knob rotatable to change a parameter to a selected value, wherein pushing the knob inputs the selected value at the graphical communication device.  However, Shapiro does teach that the instruction input device includes a knob rotatable to change a parameter to a selected value, wherein pushing the knob inputs the selected value at the graphical communication device (Column 9, line 56-Column 10, line 30).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a rotatable push knob to select a value in the interface because Turner and Shapiro are both flight control systems for aircraft.  The motivation for having a rotatable push knob to select a value in the interface is that it provides a dual action which reduces the chance of the system mistakenly inputting a command without out the pilot’s attention and intention because the knob has to be both spun and pressed rather than just one or the other which could happen accidently.
Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US #9,530,318)as modified by Heckman (PGPub #2010/0301080) as applied to claims 1, and 9 above, and further in view of Sane et al. (PGPub #2017/0336789).
Regarding claim 5, Turner as modified by Heckman teaches the control yoke of claim 1, but does not teach a biometric sensor for determining a biometric state of the operator.  However, Sane does teach a biometric sensor for determining a biometric state of the operator (Paragraph 21, lines 1-14)
Regarding claim 13, Turner as modified by Heckman teaches the aircraft of claim 9, but does not teach a biometric sensor for determining a biometric state of the operator.  However, Sane does teach a biometric sensor for determining a biometric state of the operator (Paragraph 21, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a biometric sensor that determines the biometric state of the operator because Turner and Sane are both aircraft control systems that have a degree of autonomy.  The motivation for having a biometric sensor that determines the biometric state of the operator is that it allows the system to monitor the pilots to ensure that they are focused and capable of performing their required duties.
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US #9,530,318)as modified by Heckman (PGPub #2010/0301080) as applied to claims 1, and 9 above, and further in view of Laske, Jr. (US #10,040,574).
Regarding claim 7, Turner as modified by Heckman teaches the control yoke of claim 1, but does not teach a visual feedback device on the control yoke for indicating a state of the aircraft.  However, Laske does teach a visual feedback device on the control yoke for indicating a state of the aircraft (Column 3, line 39-Column 4, lines 13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a visual feedback device on the yoke for indicating a state of the aircraft because Turner and Laske are both control systems for aircraft.  The motivation for having a visual feedback device on the yoke for indicating a state of the aircraft is that it provides a clear and simple indicator to the pilot if action on their part is needed to be taken.
Regarding claim 14, Turner as modified by Heckman teaches the aircraft of claim 9, but does not teach a visual feedback device on the control yoke for indicating a state of the aircraft.  However, Laske does teach a visual feedback device on the control yoke for indicating a state of the aircraft (Column 3, line 39-Column 4, lines 13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a visual feedback device on the yoke for indicating a state of .
Claims 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US #9,530,318)as modified by Heckman (PGPub #2010/0301080) as applied to claims 1, and 9 above, and further in view of Yates et al. (PGPub #2013/0209256).
Regarding claim 8, Turner as modified by Heckman teaches the control yoke of claim 7, but does not explicitly teach a bumper to support to the operator when the operator is interacting with the graphical communication device.  However, Yates does teach a bumper (250 as seen in figure 3a) to support to the operator when the operator is interacting with the graphical communication device (As can be seen in figure 2, the armrests 250 can provide support for the pilot when they are interacting with the communication device).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a bumper to support the operator when interacting with the system because Turner and Yates are both control systems for aircraft.  The motivation for having a bumper to support the operator when interacting with the system is that it helps to provide stability to the operator in the event of turbulence.
Regarding claim 15, Turner as modified by Heckman teaches the aircraft of claim 9, but does not explicitly teach a bumper to support to the operator when the operator is interacting with the graphical communication device.  However, Yates does teach a bumper (250 as seen in figure 3a) to support to the operator when the operator is interacting with the graphical communication device (As can be seen in figure 2, the armrests 250 can provide support for the pilot when they are interacting with the communication device).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a bumper to support the operator when interacting with the system because Turner and Yates are both control systems for aircraft.  The motivation for having a .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior arts include Burrell et al. (US #5,626,320), Jeffords (US #5,222,690), Groomes et al. (PGPub #2012/0261520), and Longo (PGPub #2019/0211963).
These references all teach mounting a removable electronic flight bag to the base of a control yoke.  The examiner does believe that there are differences between the disclosed structure of the base and mounting from this application and the cited prior arts, but the examiner was not able to formulate an adequate amendment to propose that would highlight these differences.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647